DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-101 have been cancelled.  Claims 102-120 have been newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 102-120 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 102 is directed to a method of administering an antibody or fragment thereof that specifically binds to a region of human connective tissue growth factor (CTGF) set forth as amino acids 143 to 154 of SEQ ID NO: 2.
As set forth in Amgen v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
In this case the newly characterized antigen is amino acids 143 to 154 of SEQ ID NO: 2. It is noted that the claimed antibodies must specifically bind to this sequence whether or not the antibodies are raised against this antigen or another antigen.  For example, antibodies raised against a larger sequence, including the full length sequence of SEQ ID NO: 2, could produce antibodies that bind the 143 to 154 amino acid subsequence of SEQ ID NO: 2. See Examples 3-4 of the instant specification where the immunogen was recombinant human CTGF and not a fragment such as amino acids 143 to 154 of SEQ ID NO: 2.
The specification provides an antibody produced by ATCC Accession No. PTA-6006.  This antibody is referred to as both mAb1 and CLN1.  The antibody has a heavy chain of SEQ ID NO: 14 and a light chain of SEQ ID NO: 20.  The epitope bound by this antibody is amino acids 143-154 of SEQ ID NO: 2 in exon 3 of CTGF.  See at least Example 4 and Example 12.
The specification does not disclose the structure (i.e. amino acid sequence) for any other antibody that specifically binds amino acids 143 to 154 of SEQ ID NO: 2. The single antibody CLN1 is insufficient to describe the genus of antibodies being claimed.  There is no evidence or reason to believe that the structure of this antibody is representative of other members of the functionally claimed genus.  One antibody is not representative of the genus.  See AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 USPQ2d 1780 (Fed. Cir. 2014). The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) (en banc)  at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries-leaving it to the pharmaceutical industry to complete an unfinished invention”). 
No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 102-103, 105-108, 110, 112-116, , and 118-119 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grotendorst (U.S. Patent No. 7,718,177, of record).
Grotendorst discloses and claims antibodies that specifically bind to amino acids 24 through 180 of SEQ ID NO: 4. The antibodies can be monoclonal, human, humanized, single chain, chimeric, and Fab fragments.  Pharmaceutical compositions are also disclosed and claimed.  Specific antibodies were produced that bound to the N-terminal region of CTGF.  Producing antibodies against exon 3 of CTGF is disclosed.  Treating diseases such as fibrotic disorders, overproduction of scar tissue, arthritis, and cancer is disclosed.  See at least abstract; Figure 4; Figure 6; columns 5-6 and 14-15; Examples 3 and 4; and claims.
Amino acids 24 through 180 of SEQ ID NO: 4 correspond to amino acids 24-180 of instant SEQ ID NO: 2. This region corresponds to exons 2 and 3.  Exon 3 contains amino acids 143-154 of instant SEQ ID NO: 2. 
Absent evidence to the contrary, at least some of the antibodies produced by and/or claimed by Grotendorst would bind to amino acids 134-158 of instant SEQ ID NO: 2.
The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 102-120 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 7,871,617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments of antibodies to CTGF and methods of using the antibodies to treat CTGF-associated disorders.  Note that SEQ ID NO: 24 of the ‘617 patent contains amino acids 143-154 of SEQ ID NO: 2 as recited in the instant claims.  SEQ ID NO: 24 corresponds to amino acids 142-156 of SEQ ID NO: 2.  See in particular ‘617 claims 37-42 for the various disorders embraced by the instant claims.

Claims 102-103, 108, 110, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,314,059. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as diabetic nephropathy with overlapping embodiments of antibodies.  Note that PTA-6006 as recited in the issued claims binds to amino acids 143-154 of SEQ ID NO: 2. See Table 1 of the instant specification. 

Claims 102-103, 108, 110, and 113-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,865,173. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as pancreatic cancer with overlapping embodiments of antibodies. Note that CLN-1 as recited in the issued claims binds to amino acids 143-154 of SEQ ID NO: 2. See Table 1 of the instant specification. 

Claims 102-103, 108, 110, and 113-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,102,721. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as pancreatic cancer with overlapping embodiments of antibodies. 

Claims 102-103, 108, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,771,692. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as muscular dystrophy with overlapping embodiments of antibodies. 

Claims 102-103, 108, 110, and 113-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,631,013. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as pancreatic cancer with overlapping embodiments of antibodies.  

Claims 102-103, 108, 110, and 115-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,480,449. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as idiopathic pulmonary fibrosis with overlapping embodiments of antibodies. 

Claims 102-103, 108, 110, and 115-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,039,515. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as idiopathic pulmonary fibrosis with overlapping embodiments of antibodies. 

Claims 102-103, 108, 110, and 115-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,555,713. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as idiopathic pulmonary fibrosis with overlapping embodiments of antibodies.  

Claims 102-103, 108, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,299,537.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as ALS with overlapping embodiments of antibodies.

Claims 102-103, 108, 110, and 115-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of copending Application No. 17/586,620.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to methods of treating a CTGF-associated disorder such as idiopathic pulmonary fibrosis with overlapping embodiments of antibodies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Applicant is requested to identify all co-pending applications claiming methods of treating any CTGF-associated disorder or condition by administering antibodies similar to those claimed in the instant application.  All of the above referenced patents and applications have FibroGen, Inc. as the applicant.  They appear to be commonly owned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa